P-or cuanto, la acusación de este caso trata de imputar al acu-sado una infracción al artículo 7 de la Ley núm. 14 de 8 de julio de 1936 (Tercera Legislatura Extraordinaria, pág. 129), consistente en que el día 29 de abril de 1939 y en el barrio Calato, de Toa Alta, Puerto Rico, “ilegal y Voluntariamente tenía en su poder sin declararlo por escrito al Jefe de la Policía Insular de Toa Alta, un *960revólver, siendo dicho revólver un arma de fuego, con la cual puede causarse grave daño corporal;”
PoR cuanto, de la acusación no aparece cuál era la residencia del acusado en la fecha últimamente indicada, requisito éste indispensable para que una acusación por el delito arriba expresado impute la comisión de un delito público, conforme se resolvió por este tribunal en el caso de El Pueblo v. Díaz, 55 D.P.R. 629;
Poe cuanto, celebrada la vista de este recurso en el día de ayer, con la sola asistencia del fiscal, solicitó éste la revocación de la sen-tencia por el defecto apuntado;
PoR tanto, vista la acusación y la jurisprudencia establecida en el citado caso, se declara con lugar el recurso, se revoca la sentencia y se absuelve al acusado.